Case 1:19-cv-00142-GNS-HBB Document 80 Filed 10/14/20 Page 1 of 12 PageID #: 1170




                                      UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF KENTUCKY
                                      BOWLING GREEN DIVISION
                               CIVIL ACTION NO. 1:19-CV-00142-GNS-HBB

  N. HARRIS COMPUTER CORPORATION;
  COLOSSUS, INC.; AND
  INTERACT911 CORPORATION                                                                               PLAINTIFFS


  V.



  DSI INVESTMENTS, LLC;
  DIGITECH SERVICES, INC.;
  DAVID C. OGLES; AND
  E-JAIL, LCC                                                                                        DEFENDANTS


                                   MEMORANDUM OPINION & ORDER

                                                  BACKGROUND

           Before the Court is the motion of the Defendants and non-party Simpson County Detention

  Center (“SCDC”), pursuant to FED. R. CIV. P. 45(d), for modification or quashing of a subpoena

  issued by Plaintiffs to SCDC (DN 62).1 Plaintiffs have filed a response (DN 66); Defendants and

  SCDC filed a reply (DN 73); Plaintiffs filed a surreply (DN 77); and Defendants filed a

  sur-surreply (DN 79).




  1    Plaintiffs have not challenged Defendants’ standing to move to quash the subpoena issued to SCDC. The Court
       observes that motions to quash subpoenas are governed by Rule 45(d)(3). See Black v. Kyle-Reno, No. 1:12-CV-
       503, 2014 WL 667788, at *1 (S.D. Ohio Feb. 20, 2014). Typically, a party does not have standing to quash or
       object to a Rule 45 subpoena served on a non-party, unless the party can demonstrate a privilege or other personal
       right in regard to the requested documents. See, e.g., Sys. Prods. & Solutions, Inc. v. Scramlin, No. 13-CV-14947,
       2014 WL 3894385, at *7 (E.D. Mich. Aug. 8, 2014) (addresses standing to quash); Iron Workers’ Local Pension
       Fund v. Watson Wyatt & Co., Nos. 04-CV-40243, 07-CV-12368, 2009 WL 648503, at *6 (E.D. Mich. Mar. 10,
       1999) (addresses standing to object). Here, Defendants assert a personal right regarding the information requested
       from SCDC.
Case 1:19-cv-00142-GNS-HBB Document 80 Filed 10/14/20 Page 2 of 12 PageID #: 1171




                                     NATURE OF THE CASE

         In 2002, Defendant Ogles developed a computer software product called JailTracker, a jail

  management program for use by detention facilities.        Ogles registered the copyright with

  Defendant Digitech Services. In 2012, the Defendants entered into an Asset Purchase Agreement

  selling JailTracker to Plaintiffs, which develops and markets computer software programs. Ogles

  also executed a Confidentiality, Assignment of Inventions, Non-Competition and Non-Solicitation

  Agreement. Ogles became an employee of Plaintiff Colossus, which was subsequently acquired

  by Plaintiff Harris Corp. Eventually, Ogles’ relationship with Harris Corp. deteriorated, and his

  employment was terminated on March 26, 2019.

         Ogles developed a computer software program called E-Jail, also a jail management

  program for use by detention facilities. Plaintiffs contend that the Defendants violated the

  restrictive covenants and infringed their copyright by copying the JailTracker software and using

  it to create E-Jail. The Defendants assert that E-Jail is a distinctly different product from

  JailTracker and was created without reliance on JailTracker’s programming.         Plaintiffs and

  Defendants also assert other claims against each other, but those are not relevant to the present

  motion.

                               MOTION TO MODIFY OR QUASH

         SCDC was previously a JailTracker client and served as the real-world application test site

  for E-Jail. Plaintiffs previously issued a subpoena to SCDC for documents related to E-Jail,

  JailTracker, and communications between SCDC and the Defendants related to the products.

  SCDC responded to the subpoena. Plaintiffs subsequently issued a second subpoena to SCDC,

  which is the subject of the motion. Defendants’ motion initially sought broad protection (DN 62).




                                                  2
Case 1:19-cv-00142-GNS-HBB Document 80 Filed 10/14/20 Page 3 of 12 PageID #: 1172




  However, over the course of briefing the motion, the scope of the requests for which protection is

  sought has been narrowed to three of the requests2:

                   Request No. 1: Documents regarding the performance, features and
                   functionality of E-Jail.

                   Request No. 2: Documents regarding any software bugs, complaints
                   or quality concerns of E-Jail.

                   Request No. 4: Documents regarding the build, install, setup, run
                   and operation of E-Jail.

          Defendants and SCDC indicate that SCDC has email and text messages relating to E-Jail

  that could be considered responsive to the Requests. While SCDC has already produced email

  and text messages through March 26, 2020, it has not produced those generated subsequent to that

  date. Defendants also indicate that there have been modifications to E-Jail, and Plaintiffs have not

  been given access to any versions other than the “original” version. The Defendants and SCDC

  assert a number of grounds upon which the information is not subject to disclosure.

      1. March 26, 2020 as the cutoff for discoverable documents.

          Ogles’ employment with the Plaintiffs terminated on March 26, 2019. Defendants point to

  the 2012 agreement, which restricted Ogles from marketing or selling a competing product to a

  JailTracker customer for a year after the end of his employment. That prohibition, Defendants

  contend, expired on March 26, 2020 and any efforts Ogles made to market or sell E-Jail since then

  “is none of Plaintiffs’ business” (DN 73, p. 5). The current subpoena, Defendants contend, is

  nothing more than an effort to “keep tabs on what their competitor is doing” (Id.).

          Plaintiffs contend that the Defendants ignore the full scope of the claims they have asserted.

  Responsive documents generated after March 26, 2020 are relevant, they argue, to the intellectual


  2   In its Reply (DN 73), Defendants and SCDC indicated that SCDC does not have, or has already produced,
      documents responsive to six of the nine requests set out in the current subpoena, leaving only three in
      contention.


                                                         3
Case 1:19-cv-00142-GNS-HBB Document 80 Filed 10/14/20 Page 4 of 12 PageID #: 1173




  property aspect of the case and whether Defendants have misappropriated trade secrets or breached

  contractual confidentiality obligations or copyrights. Plaintiffs assert that documents produced in

  discovery suggest that Defendants used proprietary information to develop E-Jail and have

  continued to use that information after Mach 26, 2020.

     2. Whether Plaintiffs have a legitimate basis upon which to seek the information.

         Plaintiffs have retained an expert to review the E-Jail programming code to determine if it

  evidences copyright infringement, misappropriation of trade secrets, or other misuse of

  confidential information in comparison with JailTracker. In that regard, Plaintiffs state that their

  expert’s review of the materials produced thus far in the case suggest “several significant

  differences in the version of the E-Jail software that was produced to Plaintiffs and the versions

  presented in the development history” (DN 66, p.7). Plaintiffs contend the information conflicts

  with the Defendants’ representation that there were no other versions of the E-Jail software.

  Plaintiffs requests seek information revealing the full scope of the E-Jail product development. In

  support of their argument that the requested information about E-Jail is relevant, the Plaintiffs have

  submitted a lengthy affidavit from their expert witness, Monty G. Meyers (DN 68). In his affidavit,

  Mr. Meyers testifies that his review of the data thus far produced by the Defendants “strongly

  suggest that Defendants have produced an imposter version of the software or at least a version

  that does not match the history of the project and likely was not the software used by and developed

  with its primary and earliest client, Simpson County” (DN 68, p. 8).

         Defendants argue that Plaintiffs’ suspicions are unfounded and offer an explanation for

  why the software code might appear atypical. They note that the software was developed in

  collaboration with a software developer in India using an existing open-source software platform

  widely available to the general public and without a formal “version” progression. Once a jail




                                                    4
Case 1:19-cv-00142-GNS-HBB Document 80 Filed 10/14/20 Page 5 of 12 PageID #: 1174




  begins to utilize the software, modules are customized to meet the particular jail’s needs or

  preferences. Thus, differences may exist in the software to the extent it has been customized or

  enhanced at the request of a particular jail. What Defendants provided to Plaintiffs is the “basic

  E-Jail,” which they produced by copying it onto a virtual server and giving Plaintiffs log-in

  credentials with full user and root access. This “basic E-Jail,” Plaintiffs assert, “is precisely the

  software that would have been provided to a jail that became a customer at that time” (DN 73,

  p. 7). Plaintiffs have not been provided any customizations or enhancements that a particular jail

  may have requested. Defendants further contend that the true motivation behind Plaintiffs’

  requests is to obtain confidential information about Defendants’ research and the needs and

  preferences of Defendants’ clients regarding jail management software.

     3. Whether Plaintiffs must make a heightened showing of need in order to be entitled to the
        discovery and whether the current protective order provides sufficient protection.

         Defendants characterize the litigation as “a large, multinational conglomerate” against “an

  individual entrepreneur from Glasgow, Kentucky, and several small companies that he wholly

  owns” (DN 73, p. 9). In such cases of dispute between two direct competitors involving trade

  secrets, Defendants contend that caselaw mandates a higher showing of need in order to be entitled

  to the discovery, and discovery must be narrowly tailored to the need. To this end, Defendants

  point to Plaintiffs’ expert’s affidavit as devoid of any substantial factual basis for Plaintiffs’

  copyright infringement claim. While Defendants recognize that a protective order has been put in

  place, they maintain that the higher showing of need and narrow tailoring of the request is required,

  nonetheless.

         Plaintiffs disagree that a heightened showing of need is required, but, if it is, they contend

  they have satisfied the requirement. They point to the affidavit of their expert as establishing a

  request-by-request basis for why he needs the information. Other factors they cite as supporting



                                                   5
Case 1:19-cv-00142-GNS-HBB Document 80 Filed 10/14/20 Page 6 of 12 PageID #: 1175




  their belief that Defendants have misappropriated their proprietary information is that Ogles

  returned his company electronic devices with reformatted drives, concealing whether any

  information had been copied; continued modification of the E-Jail software without version control

  to preserve and differentiate any changes; and the admitted rapidity with which Ogles was able to

  develop E-Jail. The protective order, Defendants contend, limits disclosure of confidential

  information to counsel, expert witnesses, and the Court, and, as such, there is no risk the

  information will be shared with the Plaintiffs in such a way as to encroach upon the Defendants’

  business operations.

                                           DISCUSSION

         A party “may obtain discovery regarding any nonprivileged matter that is relevant to a

  party’s claim or defense.” FED. R. CIV. P. 26(b)(1). The discovery must be “proportional to the

  needs of the case, considering importance of the issues at stake in the action, the amount in

  controversy, the parties’ relative access to relevant information, the parties’ resources, the

  importance of the discovery in resolving the issues and whether the burden or expense of the

  proposed discovery outweighs its likely benefit.” Id. “Information within this scope of discovery

  need not be admissible in evidence to be discoverable.” Id.

         When a party seeks discovery from a non-party, it must demonstrate good cause to justify

  production. Perez v. Off Duty Police Servs., No. 3:13-CV-935-DJH-LLK, 2015 U.S. Dist. LEXIS

  58015, at *3 (W.D. Ky. May 4, 2015). Only after a showing of relevance and good cause does the

  presumption for enforcement of the subpoena arise. Id.




                                                  6
Case 1:19-cv-00142-GNS-HBB Document 80 Filed 10/14/20 Page 7 of 12 PageID #: 1176




          1.   March 26, 2020 as the cutoff for discoverable documents.

          While March 26, 2020 may be the date upon which Ogles’ contractual limitation on

  non-competition expired, he would still be prohibited from infringing upon Plaintiffs’ intellectual

  property rights.

          2.   Whether Plaintiffs have a legitimate basis upon which to seek the information.

          The affidavit from Plaintiffs’ expert, Myers, details at length the reasons why he believes

  the documents related to the development of E-Jail postdating the one-year anniversary of Ogles’

  departure are relevant to his analysis. As to Request No. 1, he indicates that he intends to:

                   use the information produced in response to this request to analyze
                   how the Defendants’ competing product began and evolved into its
                   currently existing form and how such development may compare
                   with and was potentially influenced by Plaintiffs’ software
                   (including source code, machine code, and other related materials
                   and artifacts), IP (including trade secrets), and other confidential and
                   proprietary information.

  (DN 68, p. 8).

          As earlier noted, Meyers has also expressed an opinion that, based upon the discovery

  produced thus far, he is suspicious that the code is an “imposter version,” and not the actual initial

  version. His affidavit lists a number of objective factors that cause his suspicion. He asserts that

  additional information is necessary to ferret out if this is true.

          Defendant Ogles counters Meyers’ affidavit with his own (DN 73-1), in which he describes

  the history of how E-Jail was developed using Odoo, an open-source program available to the

  public, in collaboration with a software development company in India. He further explains that

  the “development process was very quick” (Id. at p. 3), and SCDC was E-Jail’s first customer.

  “There are no separate versions of E-Jail. Given its short existence and rapid development, we

  have not yet used version control. However, differences may exist in the software to the extent




                                                      7
Case 1:19-cv-00142-GNS-HBB Document 80 Filed 10/14/20 Page 8 of 12 PageID #: 1177




  that it has been customized or enhanced at the request of a particular jail” (Id.). He asserts that

  what has been made available to the Plaintiffs is the original program, and any subsequent

  modifications are merely to accommodate the specific requests of the customers.

         Ogles has offered a reasonable explanation for why Meyers’ might be puzzled by some of

  the E-Jail code, and this explanation may well persuade the finder of fact. However, Plaintiffs are

  not required to take the Defendants’ word for it that what has been produced is the authentic

  program and are entitled to test the Defendants’ contentions.

         Turning to Request No. 2, which deals with documents or communications regarding

  “software bugs, complaints, or quality concerns,” Meyers’ affidavit asserts that such information

  is important when “a new competing product (E-Jail in this case) was being developed for delivery

  to a customer that recently stopped using a similar product (JailTracker in this case) that may have

  been copied and/or used as a baseline in order to build the new competing product” (DN 68, p. 12).

  Meyers also asserts that the information will shed light on the “imposter version” issue. Ogles’

  affidavit does not address the subpoena requests on a request-by-request basis, rather his

  explanation of how E-Jail was developed was intended as a blanket response to Meyers’ affidavit.

  Again, Meyers has made a reasonable case for how the requested information could be relevant to

  his analysis of whether Defendants utilized any of JailTracker’s proprietary information in

  developing E-Jail.

         Request No. 4 inquires into documents that describe the build, installation, running, or

  operation of E-Jail. Meyers again links this information to determining the genuine nature of the

  software provided by the Defendants.        “This requested category primarily represents the

  instructions and setup parameters that help ensure I build, install, access and use the produced

  software as expected/intended” (DN 68, p. 16). Moreover, “in cases such as this where I am




                                                   8
Case 1:19-cv-00142-GNS-HBB Document 80 Filed 10/14/20 Page 9 of 12 PageID #: 1178




  conducting a “side by side” comparison of different competing software systems and their

  capabilities/functions, the build, installation, and setup materials and instructions in many

  instances also provide details and information related to or reflecting similarities or carry-overs

  that may reflect the use of one system to define and develop the other system or provide a head-

  start in the development process” (Id. at p. 17). Again, Meyers has made a reasonable case for how

  the requested information could be relevant to his analysis of whether Defendants utilized any of

  JailTracker’s proprietary information in developing E-Jail.

         3. Whether Plaintiffs must make a heightened showing of need in order to be entitled to
            the discovery and whether the current protective order provides sufficient protection.
         Defendants contend that Plaintiffs should be held to a higher standard of demonstrating

  need for the information, given the nature of the case. As the Eastern District of Kentucky

  observed:

                 Discovery issues in cases involving trade secrets present unique
                 difficulties, as courts must balance one party’s legitimate interest in
                 maintaining the secrecy of valuable information with the other
                 party’s need to establish a claim or defense. These concerns carry
                 greater significance in cases such as this where one party fears the
                 disclosure of trade secrets to a competitor, as courts recognize ‘that
                 such disclosure to a competitor is more harmful than disclosure to a
                 noncompetitor.’
  Alltech, Inc. v. Carter, No. 5:08-CV-00325-KKC, 2009 U.S. Dist. LEXIS 150828, at *3 (E.D. Ky.

  July 8, 2009) (citations omitted).

         FED. R. CIV. P. 26 provides courts with tools to address these concerns, including the ability

  to require that “a trade secret or other confidential research, development, or commercial

  information not be revealed or be revealed only in a specified way.” RULE 26(c)(1)(G). A

  protective order is already in place which specifies limits on the manner in which such information

  is to be revealed. The current iteration of the order is at DN 44, which was entered by agreement

  of the parties on May 27, 2020. The order establishes three categories of information subject to


                                                   9
Case 1:19-cv-00142-GNS-HBB Document 80 Filed 10/14/20 Page 10 of 12 PageID #: 1179




   protection.    Matters designated as “Confidential Information” would be subject to limited

   dissemination and only reviewed by outside and in-house counsel for a party, no more than two

   party representatives, legal support staff, and non-party employee retained experts. “Highly

   Confidential Information” and “Source Code” would be subject to a higher restriction in that it

   could not be shared with party representatives. Moreover, the protective order extends to material

   produced by third parties in response to any discovery request (DN 44, p. 1, ¶ 1). Defendants can

   therefore designate information produced by SCDC as “Highly Confidential,” in which case it

   could only be seen by the Plaintiffs’ attorneys and retained expert, who would be prohibited from

   sharing the information or allowing it to be used for “any business, competitive, commercial or

   any other purpose whatsoever” (Id. at p. 3, ¶6). See Osborn v. Griffin, No. 11-89-WOB-CJS, 2013

   U.S. Dist. LEXIS 201060, at *23-25 (E.D. Ky. July 17, 2013) (Confirming that protective order

   which included material produced by third-party was subject to confidentiality designation by

   party). In opposition to the sufficiency of the protective order, the Defendants argue that, in a case

   involving “a large established company” and a “startup competitor,” any disclosure, even under a

   protective order, “carries a great risk of harm to the defendant and should only be required if the

   plaintiff meets the heightened standard . . .” (DN 73, p. 13). But other than a generalized concern,

   Defendants have not articulated a specific reason why the protective order will not operate as

   intended.     “In order to permit parties to proceed with litigation concerning confidential

   information, protective orders, such as the one entered in this case, must be respected by the parties

   and thus are presumed by courts to be effective. Otherwise, many complex cases, particularly

   patent cases, would be impossible to prosecute or defend.” Corning Inc. v. SRU Biosystems, LLC,

   223 F.R.D. 191, 195 (D. Del. 2004).




                                                    10
Case 1:19-cv-00142-GNS-HBB Document 80 Filed 10/14/20 Page 11 of 12 PageID #: 1180




          Defendants also contend that Plaintiffs have failed to identify with particularity what trade

   secret was allegedly misappropriated. As such, they further contend Plaintiffs have failed to

   supply a basis upon which the Court can appropriately narrow discovery and prevent a generalized

   fishing expedition.

                  Parties alleging misappropriation of a trade secret “are normally
                  required first to identify with reasonable particularity the matter
                  which it claims constitutes a trade secret before it will be allowed to
                  compel discovery of its adversary's trade secrets.” Dura Global
                  Techs., Inc. v. Magna Donnelly Corp., No. 07-CV-10945-DT, 2008
                  U.S. Dist. LEXIS 38989, 2008 WL 2064516, at *1 (E.D. Mich. May
                  14, 2008). Such discovery responses are intended “to give
                  defendants fair notice of the essential details of the trade secret claim
                  so that they can conduct appropriate discovery and file appropriate
                  motions concerning the merits of the claim.” Kendall Holdings, Ltd.
                  v. Eden Cryogenics, LLC, No. 2:08- CV-390, 2011 U.S. Dist.
                  LEXIS 92936, 2011 WL 3652696, at *2 (S.D. Ohio Aug. 18, 2011).

   Yoe v. Crescent Sock Co., No. 1:15-CV-3-SKL, 2017 U.S. Dist. LEXIS 226421, at *7 (E.D. Tenn.

   May 25, 2017). The undersigned believes that Plaintiffs have made a sufficiently particularized

   allegation for purposes of discovery. The two products identified in the Complaint are JailTracker

   and E-Jail, and the question is whether source code from the former was used in the development

   of the latter. See (Third Amended Complaint, DN 61, p. 20, ¶120).

          4.   Plaintiffs’ request for sanctions.

          Plaintiffs contend that Defendants should be required to pay their legal fees as a sanction

   for failing to comply with LR 37.1. That Rule mandates that, before filing any motions related to

   discovery, all counsel must make a good faith effort to resolve the dispute extrajudicially and to

   include a certification in any discovery that they complied with the rule. Plaintiffs assert that

   Defendants did not contact them to attempt resolution before filing their motion. In response, the

   Defendants contend that they did notify the Plaintiffs that they would not oppose production of

   documents created before March 26, 2020, but indicated that they would oppose those created after



                                                     11
Case 1:19-cv-00142-GNS-HBB Document 80 Filed 10/14/20 Page 12 of 12 PageID #: 1181




   that date and “await the Court’s determination of their Motion to Quash or Modify” (DN 73 p. 13).

   The Defendants also note that the subject of the motion is a subpoena issued to a non-party.

   They argue that SCDC is also a movant, and the Rule does not indicate that it applies to anyone

   other than the parties to the case.

           The undersigned would point out that the Scheduling Order in the case imposes an

   additional obligation on the parties that, before filing any motions related to discovery, they are to

   contact the undersigned to schedule a telephonic conference to discuss the issue (DN 72, p. 2, ¶3).

           Here the application of the Local Rule and the Scheduling Order are a murky. To the extent

   that the motion is advanced by the Defendants, they failed to comply with both. However, SCDC,

   a non-party, is also a movant and neither the Local Rule in question nor the Scheduling Order

   contemplate an obligation on anyone other than parties to the case. For this reason, the undersigned

   declines to impose any sanctions, but reminds Defendants of these obligations going forward.3

                                                        ORDER

           WHEREFORE, the motion to quash or modify the subpoena issued to SCDC (DN 62) is

   DENIED.        However, the Defendants may designate the documents produced as “Highly

   Confidential,” and they will be subject to the provisions of the Amended Agreed Protective Order

   (DN 44).




                    October 13, 2020

   Copies:          Counsel of Record



   3   The undersigned further questions whether it would be appropriate to award sanctions based upon a request made
       in a response to a motion. See FED. R. CIV. P. 7(b)(1) (“A request for a court order must be made by motion.”);
       Sullivan v. Farm Bureau Mut. Ins. Co., No. 1:10-CV-909, 2011 U.S. Dist. LEXIS 35817, at *12 n.8 (W.D. Mich.
       April 1, 2011) ([A] response is not the proper place for a request to the Court.); see also EEOC v. Tenpro, Inc.,
       No. 4:12-CV-75-HSM-SKL, 2014 U.S. Dist. LEXIS 190543, at *46-47 (E.D. Tenn. Aug. 29, 2014).


                                                           12
